Opinion filed January 13, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00358-CV
                                       __________

                          MISTY RHEA ABNEY, Appellant

                                               V.

                      NICHOLAS RYAN HUFFMAN, Appellee


                          On Appeal from the 118th District Court

                                   Glasscock County, Texas

                                 Trial Court Cause No. 1523


                           MEMORANDUM                  OPINION
       This is an appeal from a final decree of divorce. The trial court signed the decree on
August 2, 2010. Appellant, Misty Rhea Abney, timely filed a motion for new trial on August 9,
2010. TEX. R. CIV. P. 329b(a). In order to have timely perfected the appeal, appellant was
required to file the notice of appeal on or before November 1, 2010. TEX. R. APP. P. 26.1(a)(1);
see TEX. R. APP. P. 4.1(a). Appellant did not file her notice of appeal until November 24, 2010.
Accordingly, the notice of appeal is untimely. We dismiss the appeal.
       A clerk’s record has not been filed in this court. However, the trial court clerk’s office
forwarded a docketing statement setting out the filing dates of the relevant documents along with
copies of those documents attached. When the clerk’s docketing statement was received in this
court, the clerk of this court wrote the parties on December 2, 2010, informing them that it
appeared that the notice of appeal was untimely. The clerk’s letter requested appellant to provide
a written response on or before December 17, 2010, containing a reasonable explanation for the
failure to timely file the notice of appeal. The clerk’s letter further advised appellant that the
appeal may be dismissed absent a reasonable explanation for the untimely notice of appeal.
There has been no response to our letter of December 2, 2010.1
          Absent a timely notice of appeal, a timely motion to extend time, or the proper showing
of compliance with the good faith requirement of Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997), the appellate jurisdiction of this court is not invoked. Appellant has not met any of these
requirements. Therefore, this appeal is dismissed for want of jurisdiction.


                                                                                  PER CURIAM

January 13, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




          1
          Additionally, the clerk directed appellant in a letter dated December 1, 2010, to forward the filing fee in this case as
soon as possible. Appellant has not done so as of the date of this opinion.

                                                                  2